DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species 2 in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the ground(s) that the species are not independent or distinct because the actuator is a part of the valve.  This is not found persuasive because Examiner is not requiring election between the actuator and the valve. Examiner is requiring election between different embodiments of the actuator and the valve. It is understood that Applicant will condition claims to align with the structure of the actuator that is a part of the elected embodiment of valve body. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “substantially” in line 3. It is unclear what amount of bereft is necessary for a space to be substantially free of propellant? Is it 90% free, or 51%? The same rejection applies to the instance of the limitation in claim 10.
Claim 1 recites the limitation “substantial” in line 4. It is unclear what amount of paint qualifies as a substantial amount. The same rejection applies to the instance of the limitation in claim 10.
The remaining claims are rejected due to dependency from claims 1 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corbaz (US 3,648,929) in view of Burt (US 2013/0079733).
Regarding claim 1, Corbaz discloses a fluid dispensing apparatus that dispenses a paint fluid from an associated paint container, the associated paint container (5A) comprising an internal space (internal space of 5A) storing paint (Column 1, lines 15, Atomizers of this kinds have been utilized for liquids including paints; Examiner interprets the device to put forth the reservoir including paint), wherein the internal space is substantially devoid of a propellant suitable to expel a substantial portion of the paint from the internal space (Abstract, line 1), the internal space being enclosed by a pierceable membrane (5B) (Figure 2), the fluid dispensing apparatus comprising: 
a valve body (1E) defining a bore (Examiner’s Annotated Figure 1, the area where the fluid leaves the passage 14) that extends at least partially through the valve body (Figure 2); an adaptor (14, 1C) comprising a piercing member (the piercing edge of element 14)  positioned to pierce the pierceable membrane and establish fluid communication between the internal space and the bore extending at least partially through the valve body (Column 3, lines 4-20), the adaptor (14, 1C) comprising a releasable fastener that releasably cooperates with a portion of the paint container to releasably couple the valve body to the paint container (Column 2, line 73-Column 3, line 1, The  lid cooperates with the bottom of the container to interface it with the piercing member and other components of the dispenser); and a liquid droplet production apparatus in fluid communication with the bore to control a discharge of the paint from the paint container, the liquid droplet production apparatus comprising a perforate membrane (4A) that defines an aperture (4B), and an actuator (4) that is selectively operable to vibrate the perforate membrane (4A) and cause liquid droplets of the paint to be emitted through the aperture as a result of vibration of the perforate membrane and projected generally away from the paint container (Column 3, lines 52-66), but fails to disclose the membrane defining a plurality of apertures.
Burt discloses a device that includes a plate that includes a plurality of apertures (21) (Paragraph 105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corbaz with the disclosures of Burt, providing the membrane to include a plurality of apertures, in order to provide for a desired atomization character.

    PNG
    media_image1.png
    478
    688
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 4, Corbaz in view of Burt discloses the fluid dispensing apparatus of claim 1, wherein the actuator comprises an active component (4) that, when energized, vibrates along an axis extending in a first direction, and causes the perforate membrane to vibrate in a second direction that is substantially parallel with the first direction (The actuator vibrates horizontally, which causes the membrane to vibrate horizontally).
Regarding claim 5, Corbaz in view of Burt discloses the fluid dispensing apparatus of claim 4, wherein the active component comprises a piezoelectric material (Column 2, lines 35-37).
Regarding claim 6, Corbaz in view of Burt discloses the fluid dispensing apparatus of claim 1, but fails to disclose wherein the actuator comprises an active component that, when energized, vibrates along an axis extending in a first direction, and causes the perforate membrane to vibrate in a second direction that is substantially perpendicular to the first direction.
Corbaz discloses that the shape and direction of the active component may be optimized in order to provide for a desired dispersion pattern (Column 3, lines 64-66 and 72-Column 4, line 2).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corbaz in view of Burt to feature the actuator comprising an active component (4) that, when energized, vibrates along an axis extending in a first direction, and causes the perforate membrane (4A) to vibrate in a second direction that is substantially perpendicular to the first direction, as Applicant has not disclosed that the configurations is used for a particular purpose or solves a stated problem, and it appears the device would perform equally well with the structure put forth in Corbaz.
Regarding claim 7, Corbaz in view of Burt discloses the fluid dispensing apparatus of claim 6, wherein the active component comprises a piezoelectric material (Column 2, lines 35-37).
Regarding claim 8, Corbaz in view of Burt discloses the fluid dispensing apparatus of claim 1 further comprising an input device (6) that is selectable to energize the actuator and commence emission of the paint from the perforate membrane (Column 3, lines 42-66).
Regarding claim 9, Corbaz in view of Burt discloses the fluid dispensing apparatus of claim 8, wherein deselection of the input device de-energizes the actuator, and terminates emission of the paint from the perforate membrane (Column 3, lines 42-44).
Regarding claim 10, Corbaz discloses a liquid container comprising:
comprising an internal space (Internal of 5A) storing a liquid (Column 1, lines 15, Atomizers of this kinds have been utilized for liquids), wherein the internal space is substantially devoid of a propellant suitable to expel a substantial portion of the paint from the internal space (Abstract, line 1), 
a pierceable membrane (5B) enclosing the internal space storing the liquid (Figure 2); and a fluid dispensing apparatus comprising: 
a valve body (1E) defining a bore (Examiner’s Annotated Figure 1, the area where the fluid leaves the passage 14) that extends at least partially through the valve body (Figure 2); 
an adaptor (14, 1C) comprising a piercing member (the piercing edge of element 14)  extending at least partially through the pierceable membrane (Figure 2), establishing fluid communication between the internal space and the bore (Column 3, lines 4-20), the adaptor (14, 1C) comprising a releasable fastener cooperating with a portion of the liquid container to releasably couple the valve body to the liquid container (Column 2, line 73-Column 3, line 1, The  lid cooperates with the bottom of the container to interface it with the piercing member and other components of the dispenser); and 
a liquid droplet production apparatus in fluid communication with the bore to control a discharge of the liquid from the liquid container, the liquid droplet production apparatus comprising a perforate membrane (4A) that defines an aperture (4B), and an actuator (4) that is selectively operable to vibrate the perforate membrane (4A) and cause liquid droplets to be emitted through the aperture as a result of vibration of the perforate membrane and projected generally away from the liquid container (Column 3, lines 52-66), but fails to disclose the membrane defining a plurality of apertures.
Burt discloses a device that includes a plate that includes a plurality of apertures (21) (Paragraph 105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corbaz with the disclosures of Burt, providing the membrane to include a plurality of apertures, in order to provide for a desired atomization character.
Regarding claim 13, Corbaz in view of Burt discloses the liquid container of claim 10, wherein the actuator comprises an active component (4) that, is energized to vibrates along an axis extending in a first direction, causing the perforate membrane to vibrate in a second direction that is substantially parallel with the first direction (The actuator vibrates horizontally, which causes the membrane to vibrate horizontally).
Regarding claim 14, Corbaz in view of Burt discloses the liquid container of claim 13, wherein the active component comprises a piezoelectric material (Column 2, lines 35-37).
Regarding claim 15, Corbaz in view of Burt discloses the liquid container of claim 10, but fails to disclose wherein the actuator comprises an active component that, is energized to vibrate along an axis extending in a first direction, causing the perforate membrane to vibrate in a second direction that is substantially perpendicular to the first direction.
Corbaz discloses that the shape and direction of the active component may be optimized in order to provide for a desired dispersion pattern (Column 3, lines 64-66 and 72-Column 4, line 2).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corbaz in view of Burt to feature the actuator comprising an active component (4) that, is energized to vibrate along an axis extending in a first direction, causing the perforate membrane (4A) to vibrate in a second direction that is substantially perpendicular to the first direction, as Applicant has not disclosed that the configurations is used for a particular purpose or solves a stated problem, and it appears the device would perform equally well with the structure put forth in Corbaz.
Regarding claim 16, Corbaz in view of Burt discloses the liquid container of claim 15, wherein the active component comprises a piezoelectric material (Column 2, lines 35-37).
Regarding claim 17, Corbaz in view of Burt discloses the liquid container of claim 10, further comprising an input device (6) that is selectable to energize the actuator and commence emission of the liquid from the perforate membrane (Column 3, lines 42-66).
Regarding claim 18, Corbaz in view of Burt discloses the liquid container of claim 17, wherein deselection of the input device de-energizes the actuator, and terminates emission of the paint from the perforate membrane (Column 3, lines 42-44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752